O’Dwyer, C. J.
Proof of the facts necessary for the order directing the judgment-debtor to appear for examination was presented to the judge granting the same. The debtor has appeared pursuant thereto and submitted to examination thereunder, and at the end of that examination, upon motion wherein she has appeared by counsel, a receiver of her property has been appointed. It is now sought to vacate the order for her examination upon the ground that the judgment is not properly entered. It is too late to question the regularity of this proceeding, and the irregularity in the entry of the judgment may not now be questioned. Motion denied, with ten dollars costs. See Curtois v. Harrison, 3 Abb. Pr. 96.
Motion denied, with ten dollars costs.